Title: To Thomas Jefferson from Benjamin B. Carter, 21 December 1803
From: Carter, Benjamin B.
To: Jefferson, Thomas


               
                  May it please your Excellency,
                  New York Dec. 21, 1803.
               
               Among the numerous applicants who trespass upon your time, the writer of this craves leave to draw your attention, for a few moments to an object of some importance. Your Excellency’s profound knowledge of the sciences and your known good will towards the cultivators of them, embolden me to make the advances. The U.S. of America now flourishing under the happy auspices of your Excellency’s administration, are justly esteemed, as one of the first commercial countries. But the Charts hitherto published of our extensive sea coast, being done by Foreigners, who had but an imperfect knowledge of the subject are, as you well know, very inaccurate. To suggest to your Excellency, the expediency of supplying their defects by making a reformed set of Charts, is the object of this letter.
               Not having the honour of a personal acquaintance with your Excellency, you will perhaps ask the qualifications of the person addressing. This information might with more propriety come from another; but I have declined introductory or recommendatory letters, (which might be obtained from those respectable for knowledge & virtue,) preferring the imputation of egotism to the premature disclosure of a plan of this nature. But as it may be deemed requisite to say something, the writer of this with due respect begs leave to observe, that he is a native of Providence in Rhode Island, was educated at the College in that town, graduated A.D. 1786, and proceeded A.M. in 1789, Learning being ever a primary object with him, he hopes he has not been wanting in application, during his attendance on the Lectures of the most eminent professors of Philadelphia, London & Utretch; also the mathematical & Astronomical Lectures of Prof. Calcoen and others of the University of Leyden. He has made three voyages to China and New Holland, one to the Friendly Islands, to Batavia, St Helena and many of the capital cities of Europe, and now lately returned from St Petersburg in Russia. Having been accustomed from early youth to mathematical pursuits, and having had many years practice in Astronomical observations and calculations at Sea; observing moreover that the charts published in Europe of the Sea Coast of the U.S. of America, are much distorted as to the Situation of places and replete with Errors, the Long. of most places being laid down rather from the uncertain deductions of the Seamans log, than from Cœlestial observations which alone can assign their true relative Situation; he has had it long in contemplation, to reform the numerous errors by making a more correct set of Marine Charts upon Mercators principles, ascertaining from actual observation of the ⊕ & \☽’s dist, the eclipses of Jupiters Satellites, or a well regulated Chronometer, the precise Long. of a sufficient number of points. The requisite observations might be made, at the remarkable Capes and head lands of the Coast, together with a survey of the harbours, at the same time the dip & variation of the needle might be observed. The result of the observations might be published in a general Chart, accompanied by separate Charts of each maritime State on a larger scale, or otherwise as might be judged best.
               This Undertaking your excellency will immediately perceive, to be beyond the reach of a private man, as the advances must be considerable; and it is probable that a remuneration of the Charges by the Sales would be slow and uncertain. Other arguments indeed might be adduced, to prove it rather a national, than an individual enterprize. It would moreover be a work of labour, requiring time and application; but being free from avocations at present, the writer of this would be happy to devote himself solely to the undertaking, provided it meets with your approbation and patronage. The great number of shipwrecks annually on our coast, is owing in a measure to want of knowledge in Mariners, of the Situation of dangers by reason of the imperfection of Charts, which thus deceive the unwary and are productive of indefinite mischief. Among the many great actions performed by your Excellency for the good of our Country, that of giving to the nautical world more permanent ease and security, by enabling mariners to navigate the deceitful billows with security, would not be deemed the most inconsiderable. Such a work would prove your Excellency’s regard for the Commercial interests of our country, as well as for the lives & safety of mariners. The U.S. of America have been reproached with inattention to the Sciences; but as no one has done more to obviate such a charge than your Excellency, so from no one is there more expected, and to no one could a proposition of the nature above mentioned be with more propriety addressed. Should you be favourably disposed towards this undertaking, proper steps might be taken to carry it into effect and you will find me ready with heart & hand to lend my assistance. A Letter may be directed to me at New York (where I shall remain this fortnight) or at Providence; or if necessary, I can wait on your Excellency at Washington. I have one request to make, which is that if this proposition should not meet your approbation; or that you have not time to attend to it, the nature of the business as propounded by me may not be disclosed, further that you would pardon the freedom of my letter, to one of your Excellencys eminent rank & merit.
                I am with the greatest respect, Your Excellencys most obedt. Servt.
               
                  Benjamin B. Carter
               
            